Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2017/0371728, Allen hereinafter) in view of Gupta et al. (US 2019/0114366, Gupta hereinafter) and Andreessen et al . (US 8,504,543, Andreessen hereinafter) .

As to claim 1, Allen teaches a method (See FIG. 5) comprising: 
 	receiving a selection of a task object (e.g.,  “data objects”, “code” , “actions” ) for execution, the task object related to an application programming interface (API) (e.g., “200”, FIG. 2 , para 30, “FIG. 2 illustrates an example user interface 200 where actions can be performed and recorded”, “data objects”,   and   “a programmatic implementation recording request is sent to the graphical management service 502 via a first user account”,  “a data object can be defined in a set of recorded API calls”, “actions comprise API calls or API call parameters, generating 530 a programmatic implementation can comprise selecting or writing code that corresponds to the set of recorded API calls, API call parameters”  in para 56,  para 63, see FIG. 5);  for which an API call (e.g., “request”)  is to be generated (e.g., see FIG. 8, para 79, “when a request for a data object is retrieved, the data object can be provided (or streaming of the data object can be initiated) in a response to the request. As noted, data stored in the on-demand data storage service 814 may be organized into data objects. The data objects may have arbitrary sizes except, perhaps, for certain constraints on size. Thus, the on-demand data storage service 814 may store numerous data objects of varying sizes. The on-demand data storage service 814 may operate as a key value store that associates data objects with identifiers of the data objects that may be used by the customer 804 to retrieve or perform other operations in connection with the data objects stored by the on-demand data storage service 814”)
 	determining whether the task object includes a placeholder value (e.g., one of “placeholder values”) in the task object (e.g., para 64, “a program template can comprise program code with placeholder values that can be populated for the code to work. The values can be, for example, identifiers of resources, identities, and the like. In one example, an identifier of a data object can be defined in a set of recorded API calls, and a program template based on the set of API calls can include a blank or other insertion position for an identifier of a data object to be inserted by a user based on which data object the user desires to reference”); 
 	based on the task object including the placeholder value, producing an interface (e.g., see FIG. 2) via which a user submits user input related to the placeholder value as described in the task object (e.g., para 56, “communications 500 between a user device 510 and a graphical management service 502 for recording user actions and generating programmatic implementation data. The communications 500 begin where a programmatic implementation recording request is sent to the graphical management service 502 via a first user account”)). 
 	Allen teaches further generating the application programming interface (API) call (e.g., “making a call “, “API calls”) to the API in a target programming language (e.g., para 62-63, “User action data, including API calls and the like is sent 520 to the graphical management service 502 where the user action data is recorded 522”, see FIG. 5 and “ the services 808-824 may include one or more web service interfaces that enable the customer 804 to submit appropriately configured API calls to the various services through web service requests. In addition, each of the services may include one or more service interfaces that enable the services to access each other (e.g., to enable a virtual computer system of the virtual computer system service 808 to store data in or retrieve data from the on-demand data storage service 814 and/or to access one or more block-level data storage devices provided by the block level data storage service 810)”, “servers supporting a website, to operate business applications”, “the web server in the form of HyperText Markup Language (“HTML”), Extensible Markup Language (“XML”), JavaScript, Cascading Style Sheets (“CSS”), JavaScript Object Notation (JSON), and/or another appropriate client-side structured language…..” in para 75-76 and 88, see FIG. 8), 
 	deploying the generated API call on a target platform (e.g., “a service provider “) for execution (e.g., para 63, “executable instructions for submitting API calls in accordance with a protocol utilized by a service provider, including REST, SOAP, and the like”) ; and 
 	obtaining results (e.g., “532”, FIG. 5) of the API call (e.g., para 64, “Generated programmatic implementation data is sent 532 to the user device 501. As discussed, such programmatic implementation data can comprise one or more excerpts of code, program text, program template and/or an executable program corresponding to a portion of the recorded actions”, see FIG. 5 ).  
 	However, Allen does not explicitly teach the API call is to be generated in the target programming language to execute the task object, replacing the placeholder value with a new value, the new value based on the user input received via the interface, the API call including the new value.
 	Gupta teaches  replacing a placeholder value with a new value (e.g., “replaced with the data”) , the new value based on an user input received via an interface ( e.g., “newly acquired data” for  “the GUI”), an API call including the new value (e.g., see Abstract, para 117, see Figure 6,  “The placeholder is replaced with the data returned by the data provider and the post is provided to the requesting entity including the obtained data in place of the placeholder” and “the application 510 to create post data (or feed item data) with a dynamic content placeholder (DCP) including a data provider parameter (DPP)”, “the processor system 12A may implement the application 510 to refresh/fetch a feed that is to include the post (or feed item) for rendering, which is shown and described with regard to process 700B.”, “selecting a refresh button (e.g., when the application 510 is a web browser)”, “The feed may include one or more feed items (or posts) that include newly acquired data in the location/position of corresponding DCPs in the feed items (or posts)”, “the GUI including the feed, which may also include rendering the newly acquired data” in para 120-122, see Figure 7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Allen by adopting the teachings of Gupta  to  have replacing the placeholder value with a new value, the new value based on the user input received via the interface; generating an application programming interface (API) call the API in a target programming language the API call including the new value  to “ allowing users to post dynamic content” (See Gupta, para 16).
Andreessen teaches receiving a selection of a task object for execution, the task object related to an application programming interface (API) (e.g., col. 5, lines 4-10, “selecting the appropriate language API based upon the source languages of the code modules in which the Web-based application is implemented and which are implicated by the request”)  for which an API call is to be generated in a target programming language (e.g., “selecting the appropriate language API)  to execute the task object (e.g., col. 3, lines 25-67, “The API processing core 102 handles both requests for providing an entire Web page of content and for executing an API call”, “A request may also be generated by the user selecting a link (via, for example, a mouse click) on a Web page that references a Web application 116 supported by architecture 100. A request may also be generated by an application (such as application 116 or 119) making a request for content held in content store 128”, “The runtime engine and application store 104 are adapted to store in memory and execute Web applications 116 written in various programming languages. For example, the runtime engine and application store 104 can support web applications in any one or more of the PHP, JavaScript, Ruby, Perl, and Python programming languages” and e.g., col. 5, lines 4-10, “selecting the appropriate language API based upon the source languages of the code modules in which the Web-based application is implemented and which are implicated by the request”, see FIG. 1) ; generating the API call to the API in the target programming language (e.g., see FIG. 1,  col. 5, lines 11-30, “an incoming request to the runtime engine and application store 104 causes execution of code in the web application 116 referenced by the request. The execution may, for example, directly call up particular web services or make callbacks to API processing core 102. Callbacks to API processing core 102 request a service from a shared services module 108”),  deploying the generated API call on a target platform for execution (e.g., “execution are completed in the runtime engine”) ; and obtaining results (e.g., “builds a web page (or other form of result) that can be delivered to and displayed at the client 118”) of the API call (e.g., col. 5, lines 11-30, “the shared services module 108 can make calls to a content store 124 to access any data of the substores therein. As instances of execution are completed in the runtime engine and application store 104, the runtime engine and application store 104 outputs the results of each call to a post-processing module 112 in API processing core 102. The post-processing module 112 takes the output from the runtime engine and application store 104 and builds a web page (or other form of result) that can be delivered to and displayed at the client 118”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Allen by adopting the teachings of Gupta  to allow “ The use of the meta-API for the call, and the call verification checks performed by the system for any application-specific portion of the call, make it safe and simple for a client to specify a call to the functionality exposed by a Web-based application, with no need for the developer to manually provide an API” (See Andreessen, col. 2, lines 24-30).

As to claim 2, Allen teaches wherein producing the interface includes presenting the user with an authorization web interface of a third party via which the user inputs credentials to authenticate the user with the third party (e.g., para 75-76, “an authentication system 818”, “The customer 804 may interact with the virtual computer system service 808 (via appropriately configured and authenticated API calls)”). 

As to claim 3, Allen teaches   receiving a second selection of a second task object  (e.g., another one of “recording user actions”) for execution (e.g., para 56, “communications 500 between a user device 510 and a graphical management service 502 for recording user actions” and “the code behind the API associated with the user interface makes calls” , “API calls or other actions performed at the user device 501”) in para 59-60)  and based on the second task object not including any placeholder values (e.g., “placeholder values”), generating a second API call  (e.g., another one of “API calls “) associated with the second task object without additional  user input (e.g., para 64, “a program template can comprise program code with placeholder values that can be populated for the code to work. The values can be, for example, identifiers of resources, identities, and the like.”, “an identifier of a data object can be defined in a set of recorded API calls”   for  “The data objects” , “the services 808-824 may include one or more web service interfaces that enable the customer 804 to submit appropriately configured API calls to the various services through web service requests”  in para 75 and 79).  

As to claim 4, Allen teaches   wherein generating the API call and deploying the generated API call on the target platform includes executing the generated API call on a local system  (e.g., “user device 804”, FIG. 8) , comprising: producing final task content  (e.g., “a task package “) based on an array of parameters of the task object (e.g., para 82-83, “provide information from a user to the authentication service system 818 to receive information in return that indicates whether or not whether the user requests are authentic”, “customers to submit requests” and  “a task service 822. The task service 822 is configured to receive a task package from the customer 804 and enable executing tasks as dictated by the task package” in para 84) ; selecting the target programming language in which to execute the API call (e.g., para 84-85, “for executing the task”, “The task service 824 may configure the one or more instantiated virtual machines or virtual hosts to operate using a selected operating system and/or a selected execution application in accordance with a requirement of the customer 804”, “utilizing appropriately configured API calls” and  “API call parameters “,”executable instructions for submitting API calls in accordance with a protocol utilized by a service provider, including REST, SOAP” in para 63-64); identifying a type of hypertext transfer protocol (HTTP) request (e.g., “messages” over “hypertext transfer protocol (HTTP)” ); obtaining source code (e.g., “REST, SOAP “) in the target programming language for invoking the HTTP request; and posting the HTTP request (e.g., “provide notifications to clients”)  using the obtained source code and one or more elements of the array of parameters (e.g., para 81, “for which customers seek to receive notifications”,  “subscribe clients to the topics, publish messages, or configure delivery of the messages over clients' protocol of choice (i.e., hypertext transfer protocol (HTTP, “provide notifications to clients”  and “submitting API calls in accordance with a protocol utilized by a service provider, including REST, SOAP” in para 63. Also, see para 75  “one or more web service interfaces that enable the customer 804 to submit appropriately configured API calls to the various services through web service requests”, “retrieve data from the on-demand data storage service 814 and/or to access one or more block-level data storage devices provided by the block level data storage service 810”).  However, Allen does not teach a first element of array of parameters including the new value related to the user input. Gupta teaches  a first element of array of parameters including the new value related to the user input (e.g., see Abstract, para 117, see Figure 6,  “The placeholder is replaced with the data returned by the data provider and the post is provided to the requesting entity including the obtained data in place of the placeholder” ,  “to replace the DCP with the data obtained from the data provider at operation 645” ). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Allen by adopting the teachings of Gupta  to  “ allowing users to post dynamic content” (See Gupta, para 16).

As to claim 5, Allen teaches    wherein generating the API call and deploying the generated API call on the target platform includes causing the generated API call to be executed on a cloud-based computing system (e.g., para 79-81 , see FIG. 8 and 9 wherein “subscribe clients to the topics, publish messages, or configure delivery of the messages over clients' protocol of choice (i.e., hypertext transfer protocol (HTTP), e-mail and short message service (SMS), among others).”, “The computing resource service provider 802 further includes an on-demand data storage service 814. The on-demand data storage service 814 may be a collection of computing resources configured to synchronously process requests to store and/or access data “ and “Servers, as used herein, may be implemented in various ways, such as hardware devices or virtual computer systems”,  “combination and number of data servers, databases, data storage devices, and data storage media, in any standard, distributed, virtual, or clustered environment” in para 88. Thus, causing the generated API call to be executed on a cloud-based computing system would have been inherent) , the method further comprising: invoking a second API call (e.g., another one of “API calls”) to interact with the cloud-based computing system, the API call generating a web form to implement the interface; and causing the cloud-based computing system to execute the API call within an environment of the cloud-based computing system rather than a local computing device (e.g., para 76 , see FIG. 8, “The customer 804 may interact with the virtual computer system service 808 (via appropriately configured and authenticated API calls) to provision and operate virtual computer systems that are instantiated on physical computing devices hosted and operated by the computing resource service provider 802.”).  

As to claim 6, Allen teaches  wherein the placeholder value is a token placeholder (e.g., “information”,  “keys of the customers”) related to accessing the API (e.g., para 82, “provide information from a user to the authentication service system 818 to receive information in return that indicates whether or not whether the user requests are authentic” and “a cryptography service 812. The cryptography service 812 may utilize one or more storage services of the computing resource service provider 802 to store keys of the customers in encrypted form, whereby the keys may be usable to decrypt customer 812 keys accessible only to particular devices of the cryptography service 812” in para 78).  

As to claim 7, Allen teaches   wherein the token placeholder includes an API token and the task object includes programming that, when executing the task object, utilizes the API token to access the API (e.g., para 76 and 78, “The customer 804 may interact with the virtual computer system service 808 (via appropriately configured and authenticated API calls) to provision and operate virtual computer systems that are instantiated on physical computing devices hosted and operated by the computing resource service provider 802”, “and “a cryptography service 812. The cryptography service 812 may utilize one or more storage services of the computing resource service provider 802 to store keys of the customers in encrypted form, whereby the keys may be usable to decrypt customer 812 keys accessible only to particular devices of the cryptography service 812” in para 78).  

As to claim 8, Allen teaches  determining whether the API token is expired (e.g., “account 408 is being provisioned, used and/or de-provisioned”); and based on the API token being expired, refreshing the API token based on the user input ( e.g., para 46, “generation of the second user account 408 can be completely or partially obscured from the user 402. For example, the user 402 may not be aware that a second user account 408 is being provisioned, used and/or de-provisioned.”, “the user 402 can authorize the creation of the second user account 408, but the permissions and other properties of the account may be automatically generated outside of user control”).  

As to claim 9, Allen teaches   executing a second task object to invoke a second API (e.g., another one of “API calls “) utilizing the API token used in the task object, the API token specific to the user (e.g., para 76 and  78, “The customer 804 may interact with the virtual computer system service 808 (via appropriately configured and authenticated API calls) “, “a cryptography service 812. The cryptography service 812 may utilize one or more storage services of the computing resource service provider 802 to store keys of the customers in encrypted form, whereby the keys may be usable to decrypt customer 812 keys accessible only to particular devices of the cryptography service 812” ).  

As to claim 10, Allen teaches   based on receiving an API response based on a successful execution of the task object, annotating the task object in a database of tasks as verified; and providing a visual indicator for the task object indicating that it is verified (e.g., para 76, “The customer 804 may interact with the virtual computer system service 808 (via appropriately configured and authenticated API calls)”, “support database applications”).  

As to claim 11, Allen teaches   providing a search interface  (e.g., one of “web service interfaces “) via which task objects are searchable; and receiving a query (e.g., one of “requests”);  from the user ; and returning results of the query, the task object included in the results of the query (e.g., para 75, “the services 808-824 may include one or more web service interfaces that enable the customer 804 to submit appropriately configured API calls to the various services through web service requests. In addition, each of the services may include one or more service interfaces that enable the services to access each other (e.g., to enable a virtual computer system of the virtual computer system service 808 to store data in or retrieve data from the on-demand data storage service 814 and/or to access one or more block-level data storage devices provided by the block level data storage service 810)”, see FIG. 8).  

As to claim 12, see rejection of claim 1 above. Allen teaches   further a system comprising: one or more processors; and one or more non-transitory computer-readable media containing instructions which, when executed by the one or more processors (e.g., para 90, “server typically will include an operating system that provides executable program instructions for the general administration and operation of that server and typically will include a computer-readable storage medium (e.g., a hard disk, random access memory, read only memory, etc.) storing instructions that, when executed (i.e., as a result of being executed) by a processor of the server, allow the server to perform its intended functions”).

As to claims 13-20, see rejection of claims 2-5 and 7-10 above.


Response to Arguments

a) In view of the amendment and applicant’s remarks, claim objection is withdrawn.
b) In view of the amendment and applicant’s remarks, 112 rejection is withdrawn.


Response to Claim Rejections under 35 U.S.C. § 103 

Applicant argues that:
“Gupta appears to disclose replacing a placeholder value with a new value based on 
input from a data provider, not based on user input”.


Examiner respectfully disagree and submit  Gupta  teaches In ( para 106,  “the data provider may be a service provider that is separate from the database system 16 (e.g., an operator/owner of service provider platform 570 in FIG. 5).” , “the data provider information may include API information to be used for passing the DPP to the service provider platform (SPP) 570”, “the data provider may be the SPP 570, and the database system 16 may generate a request message 513a according to an API of the SPP 570. The SPP 570 may be one or more hardware computing devices (e.g., various servers, network interfaces, and data storage devices, which may be located in one or more data centers) for providing one or more services for user systems and/or database systems.”, “banking/financial services; ticketing services; security/safety services; multimedia services; various analytics and/or automation services” for “to replace the DCP with the data obtained from the data provider ” in para 117) . Thus,  “operator/owner of service provider platform 570”, “various servers “, “banking/financial services” includes a user  ) . Therefore , these teaching of Gupta  suggest   "replacing the placeholder value with a new value, the new value based on the user input received via the interface." 

 	Applicant argues that:
 	“the amendments presented herein, taken as a whole, appear to render the 
rejections of claims 1 and 12 under 35 U.S.C. § 103 moot..".
 	   In response, Andreessen et al . (US 8,504,543) is  added only as directly corresponding evidence to support the prior common knowledge finding as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. SOUGH/
SPE, AU 2192/2194